Case 1:19-cr-00610-JGK Document9 Filed 09/30/19 Page 1of1

AO 458 (Rev. 06/09} Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

for the
Vil JED_S 7ATES en Ie
Plaintiff ) iA ff fi f ot i
y. ) Case No, i eas, WO U
AVLCAM 2 AL ) |
Dejendant )
APPEARANCE OF COUNSEL

To: The clerk. of court and all parties of record

J am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

MMP A 2 FT

Date: 7-30-/9

LEC

fj Ape 's Signature

Litre, oe B2-S6F0

Lf Printed name and bar number

Cas Lexx fir AA, LLFL
MAY MI, LOVGY

b20Ne © PIb6C0S pai ey, CaM
E-mail address 7

GID-7YP- S97

 

AID ~ SESH OFelephone number
W)- POCA SOY

PAX number

 
